Citation Nr: 0914995	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to March 
1969, including service in the Republic of Vietnam from 
August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) denying the Veteran's 
claim for service connection for a skin condition described 
as xerosis affecting the bilateral arms, legs and back.

In an unappealed rating decision issued in March 1985, The RO 
denied entitlement to service connection for a groin rash and 
tinea pedis.  In an unappealed rating decision issued in July 
2002 the RO denied entitlement to service connection for skin 
cancer.  Since those decisions, xerosis and dermatitis, among 
other skin conditions, have been diagnosed.  The claim for 
service connection for xerosis or other skin condition will 
be considered on a de novo basis due to these new diagnoses.  
Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (a claim 
based on a new diagnosis will be considered a new claim).

In September 2006, the Veteran failed to appear for a Board 
hearing at the RO.  He has not explained his absence or 
requested to reschedule the hearing.  Thus, his appeal will 
be processed as if he withdrew the hearing request. 38 C.F.R. 
§ 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Since 1985, the Veteran has consistently reported that he 
began to experience symptoms of the currently diagnosed skin 
conditions in service.  

The Veteran's reports of a skin condition in service may be 
consistent with the circumstances of combat service, and 
there are reports that he had such service.  38 U.S.C.A. § 
1154(b).  The reported symptoms are also susceptible to lay 
observation.  On the other hand, the service treatment 
records and the contemporaneous record in the years after 
service contain no reports of a skin condition.  An 
examination is needed to obtain an opinion as to whether the 
current skin conditions are related to service.

Accordingly, this appeal is REMANDED for the following:

1.  The Veteran should be afforded a VA 
dermatology examination to determine 
whether any current skin condition is 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current skin condition had 
its onset in service or is otherwise 
related to a disease or injury in 
service.

The examiner is advised that the Veteran 
is competent to report symptoms in 
service and since, and that his reports 
must be considered in forming the 
requested opinion.  The opinion should be 
accompanied by a rationale.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




